UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELIAS MUSSIE,
Petitioner,

v.
                                                                       No. 98-1926
U.S. IMMIGRATION &
NATURALIZATION SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-416-860)

Submitted: December 8, 1998

Decided: January 11, 1999

Before WILKINS and MOTZ, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner. Frank
W. Hunger, Assistant Attorney General, Mark C. Walters, Assistant
Director, Teresa A. Wallbaum, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Elias Mussie petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(b)(1) (West Supp. 1998). The Act defines a refugee
as a person unwilling or unable to return to her native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1998); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).
The "well-founded fear of persecution" standard contains both a sub-
jective and an objective component. An applicant may satisfy the sub-
jective element by presenting "`candid, credible, and sincere
testimony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see generally
Figeroa v. INS, 886 F.2d 76, 78-79 (4th Cir. 1989). The objective ele-
ment requires a showing of specific, concrete facts that would lead a
reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992). Eligibility for asylum can also be based on
grounds of past persecution alone even though there is "`no reason-
able likelihood of present persecution.'" Baka v. INS, 963 F.2d 1376,
1379 (10th Cir. 1992) (quoting Rivera-Cruz v. INS, 948 F.2d 962, 969
(5th Cir. 1991)). "To establish such eligibility, an alien must show
past persecution so severe that repatriation would be inhumane." Id.;
see Matter of Chen, 20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Mussie is not eligi-

                    2
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (West Supp. 1998).* We accord the Board all
possible deference. See Huaman-Cornelio, 979 F.2d at 999. The deci-
sion may be "reversed only if the evidence presented by [Mussie] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Mussie disagrees with the Board's finding that he failed to estab-
lish past persecution or a well-founded fear of future persecution in
his home country based on his political opinion. Our review reveals,
however, that substantial evidence supports the Board's finding that
Mussie did not satisfy his statutory burden. Evidence established that
Mussie, a native and citizen of Ethiopia, lived in Addis Ababa, Ethio-
pia, with his parents and two siblings and he worked as an engineer
for a company owned by the government. Prior to May 1991, when
the communist government was in power, members of Mussie's fam-
ily were arrested and beaten. Mussie stayed at the homes of various
friends to avoid arrest. The communist government was overthrown
in 1991, and the new government was led by the Ethiopian People's
Revolutionary Democratic Front.

Mussie testified that in July 1991 he decided to join the Coalition
of Ethiopian Democratic Forces ("COEDF"). Mussie's uncle, Iyasou
Beyene, who resided in the United States, was a leader of the
COEDF. Mussie testified that while in Ethiopia, he helped to organize
peaceful demonstrations and to pass out literature for the COEDF,
leading a cell of six COEDF members. In 1992, Mussie left Ethiopia
for the United States on a visitor's visa. He joined his uncle, who
lived in Washington, D.C. While in the United States, Mussie main-
tained ties to the COEDF, doing what he characterized as office work
and helping to organize peaceful demonstrations in the United States.
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
In 1993, Mussie learned that two members of his COEDF cell and
his COEDF superior in Ethiopia had been arrested, and members of
his family told him that agents of the Ethiopian government had vis-
ited the family home to learn Mussie's whereabouts. Mussie contends
that his membership in the COEDF is what led to the government's
interest in him, and that if he returns to Ethiopia he will be perse-
cuted.

The immigration judge (IJ) found that Mussie's claims were not
credible because of inconsistencies in his testimony, and the Board
adopted that finding. For example, Mussie claimed that his work in
the COEDF put him at odds with the government. However, he had
a job in a government owned company, got an exit visa and passport
from the government, and never personally experienced any difficul-
ties with the government. Further, he admitted that when he left Ethi-
opia on a visitor's visa, he had no intention of returning to Ethiopia,
and he did not deny that he intended to seek asylum when he entered
the United States. He also testified, however, that he knew he could
not seek refugee status after he left Ethiopia. In addition, although he
claimed that several of his fellow COEDF members were arrested at
different times, he offered no evidence that the arrests were related to
their political activities. Although Mussie claimed he would be at risk
because of his COEDF membership if he returned to Ethiopia, he
admitted that his family has suffered no harm. Finally, there was con-
fusion regarding when Mussie joined the COEDF. He testified that he
became a member in July 1991, two or three months after the organi-
zation was founded. He also testified, however, that the organization
was founded in Canada at the end of 1991. He contends on appeal that
the discrepancy in dates is due to the fact that the Ethiopian calendar
is different that the Gregorian calendar, but even this explanation is
less than clear--he testified before the IJ that the Ethiopian calendar
year begins in September, and ends in June and July.

We conclude that substantial evidence supports the Board's finding
that Mussie's account lacked credibility and that there was insuffi-
cient evidence in the record to support his claim. The IJ stated that
he had some doubts about Mussie's involvement in the COEDF, and
noted that in any event, the State Department report on Ethiopia
reflects that the government is tolerant of former COEDF members
and those COEDF members who renounce violence; Mussie testified

                    4
that he did not support violent overthrow of the government. These
findings constitute substantial evidence to support the Board's denial
of asylum.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Mussie has not established entitlement to asylum, he cannot meet
the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5